IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NAIYM SHAHAAB TALIB                   NOT FINAL UNTIL TIME EXPIRES TO
aka LONNIE WALKER,                    FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Petitioner,
                                      CASE NO. 1D14-5096
v.

CHRISTOPHER LANDRUM,
et al.,

     Respondent.
___________________________/

Opinion filed March 20, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Naiym Shahaab Talib aka Lonnie Walker, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.